                     UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
__________________________________________

TUREMAIL MCCULLOUGH,
                                   Petitioner,
          -vs-                                                        DECISION
                                                                      and ORDER
SUPERINTENDENT OF ELMIRA
CORRECTIONAL FACILITY,
                                                                      18-CV-6034 CJS
                           Respondent.
__________________________________________



                                     INTRODUCTION

          Turemail McCullough (“Petitioner” or “McCullough”) proceeding pro se filed this

habeas corpus action pursuant to 28 U.S.C. § 2254 to challenge his conviction for bank

robbery in New York State Supreme Court, Monroe County.         Previously before the Court

were the following applications: 1) Petitioner’s post-answer motion [#12] for an extension

of time to file a reply, for stay-and-abeyance, and for recusal; 2) Petitioner’s motion [#14]

for leave to proceed in forma pauperis; 3) Petitioner’s motion [#15] for appointment of

counsel; and Petitioner’s request [#17] to withdraw the petition.      Petitioner previously

withdrew the motions for recusal, for stay-and-abeyance, and for withdrawal of the petition.

However, he has now re-asserted a request for stay-and-abeyance. 1

          Accordingly, the following applications are now pending before the Court:

Petitioner’s request for an extension of time to file a reply [#12]; Petitioner’s request for

leave to proceed in forma pauperis [#14]; Petitioner’s request for appointment of counsel




1   Docket No. [#20].
                                                 1
[#15]; and Petitioner’s renewed application for stay-and-abeyance [#20].                 For the reasons

discussed below, the application for stay-and-abeyance is denied, and Petitioner must

notify the Court how he wishes to proceed.

                                                BACKGROUND

        On December 6, 2002, an armed robbery occurred at the Genesee Co-Op Federal

Credit Union (“the Credit Union”) on South Avenue in the City of Rochester, New York.

During the robbery, over eight thousand dollars in cash was taken. The robber, a black

male, wore a crude disguise consisting of a hat with attached wig, glasses and a fake nose.

Shortly after the robbery, an informant told police that Petitioner, a black male of similar

height and weight as the robber, had committed the robbery. 2                        Thereafter, police

conducted photo array and lineup procedures, which resulted in two credit union

employees identifying Petitioner as the bank robber.

        Following a jury trial, Petitioner was convicted.         However, on appeal the conviction

was reversed and the matter was remanded for a new trial.                 Upon re-trial, Petitioner was

convicted of Robbery in the First Degree, Assault in the Second Degree, and Grand

Larceny in the Third Degree.          Petitioner is presently serving a sentence of twenty-two-

years-to-life as a persistent felony offender.

        Following his conviction at the second trial, Petitioner filed an appeal, a motion

pursuant to Criminal Procedure Law § 440.10, and two motions for writ of error coram

nobis, all of which were either withdrawn, dismissed or denied.




2 Petitioner contends that the individual falsely accused him because Petitioner was romantically involved
with the man’s girlfriend.
                                                     2
         On January 11, 2018, Petitioner commenced this action. The petition (Docket No.

[#1]) purported to assert fourteen separate grounds for relief.                   Shortly thereafter, on

February 12, 2018, Petitioner filed an amended petition [#4] purporting to assert two

additional claims, bringing the total number of claims to sixteen. Petitioner admitted that

seven of those claims (Claim nos. 10, 11, 12, 13, 14, 15 and 16) had not been exhausted

in state court.

         On June 13, 2018, Respondent filed an answer to the petition. The Answer [#11]

contended that all of Petitioner’s claims are unexhausted/procedurally barred and/or

lacking in merit.

         Pursuant to the Court’s Scheduling Order [#2], Petitioner had thirty days after receipt

of Respondent’s Answer to file any reply.            Accordingly, since the Answer was served on

Petitioner by mail, the deadline for him to file a reply was July 16, 2018.

         On July 13, 2018, 3 instead of filing a reply, Petitioner filed an 88-page document

[#12] styled as a “Notice of Consolidated Motions for Writ of Habeas Corpus.”                          The

application purported to have three aspects: 1) a motion for a 30-day extension of time

to file a reply; 2) a motion for “stay and abeyance”; and 3) a motion for recusal.

         With regard to the request for an extension of time to file a reply, Petitioner, who is

incarcerated, indicated that although he had normal access to the prison law library, prison

officials had denied his request for more-than-the-usual-amount-of-access to such library.

Petitioner stated, therefore, that he needed an additional 30 days in which to prepare a

reply.




3 The Court is basing this date on the prison “mailbox rule.”   The papers were actually docketed on July
16, 2018.
                                                      3
        With regard to the request for stay and abeyance, Petitioner indicated that he filed

a mixed habeas petition containing unexhausted claims.                In particular, Petitioner indicated

that claims 10, 11, 13, 14, 15 and 16 were unexhausted. 4 Petitioner gave two reasons

for why he had not exhausted those claims in state court before filing this action: First, he

was unsure how much time he had left under 28 U.S.C. § 2244(d) to file this action; 5 and,

second, he had not raised the unexhausted claims in his prior state-court post-conviction

applications “because at the time [he] did not believe they were viable and meritorious.”6

In addition, as mentioned previously, Petitioner indicated in the Amended Petition [#4] that

claim 12 is also unexhausted. 7 Accordingly, the Court construes the motion for stay-and-

abeyance to pertain to claims 10, 11, 12, 13, 14, 15 and 16, which are all admittedly

unexhausted.

        As for the recusal motion, Petitioner asserted that the Court should recuse itself

because the undersigned had previously been a member of the Monroe Country District

Attorney’s Office.

        Prior to the Court issuing a decision regarding the Consolidated Motion [#12], 8 on

March 1, 2019, Petitioner filed two additional motions:             A motion for leave to proceed in

forma pauperis [#14] and a motion for appointment of counsel [#15]. Petitioner indicated

that the motion to proceed in forma pauperis [#14] was to show that he was indigent so



4 Docket No. [#12-1] at p. 5.
5 Docket No. [#12-1] at pp. 4-5. (Petitioner indicated that he had been unsure whether his time to file a
federal habeas petition would be tolled if he filed a third state-court collateral attack.).
6 Docket No. [#12-1] at p. 5.
7 Docket No. [#4] at pp. 24-25.    Petitioner indicated that he had included the claim in his CPL § 440.10
motion, but not in the appeal of the denial of that motion. Petitioner stated that his attorney had not
included that issue in the appeal, since he did not think that it had merit.
8 On January 30, 2019, the Court received a letter [#13] from Petitioner, asking about the status of his

Consolidated Motions [#12].
                                                      4
that he could obtain appointment of counsel. 9 The motion for appointment of counsel

[#15] requested not only the appointment of counsel, but also funds for investigative

services and discovery, all relating to Petitioner’s claim, that he had been mis-identified

as the bank robber.

        On April 22, 2019, the Court received a letter [#16] from Petitioner, purporting to

withdraw the motions for recusal and for stay-and-abeyance, but reiterating the earlier

request for an extension of time to file a reply.        The letter further indicated that Plaintiff

was not withdrawing his requests for appointment of counsel, or for discovery.

        However, on July 19, 2019, Petitioner filed a letter motion [#17] purporting to

withdraw his habeas petition and discontinue the action.             The request stated:

        I send this letter to respectfully ask this court to dismiss the petition for writ
        of habeas corpus filed by this petitioner in February, 2018. The petitioner
        understands the consequences involved in the dismissal of the petition.
        Thank you.

Docket No. [#17]. 10

        On August 9, 2019, the Court issued a Decision and Order [#19], setting forth the

foregoing procedural history, and declining to grant Petitioner’s request to withdraw the

action without first ensuring that he was aware of the consequences of such a

withdrawal.     Accordingly, the Court explained to Petitioner the consequences of

withdrawing the Petition, and gave him an opportunity to change his mind.

        On September 5, 2019, Petitioner responded [#20] to the Court’s Decision and



9 Docket No. [#14] at p. 4.
10 On July 31, 2019, Respondent filed a response indicating that he does not oppose the discontinuation of
the action provided that the action is dismissed with prejudice.
                                                    5
Order, and indicated that he had changed his mind, and that he did not want to withdraw

the petition.   Further, Petitioner stated that on July 15, 2019, he had filed a fourth

collateral attack in New York State court, and that he was again requesting that the Court

grant him stay-and-abeyance in this action, while he pursues that state court application.

       Consequently, this Court now has before it the following remaining applications: 1)

Petitioner’s request for an extension of time to file a reply; Petitioner’s request for leave to

proceed in forma pauperis; Petitioner’s request for appointment of counsel; and

Petitioner’s renewed application for stay-and-abeyance.       However, because the Court

finds that stay-and-abeyance is not warranted here, and because the petition admittedly

contains unexhausted claims (claims 10-16), Plaintiff must inform the Court whether he

wishes the Court to dismiss the entire petition without prejudice, or whether he prefers to

have the Court dismiss the unexhausted claims (claims 10-16).

                                            DISCUSSION

       Stay and Abeyance

       Section 2254(b)(1)(A) of 28 U.S.C. requires a habeas petitioner to first exhaust his

state court remedies with respect to each of the grounds raised in the petition.      A district

court may not adjudicate a “mixed petition,” consisting of both exhausted and unexhausted

claims, except that it may deny the entire petition on the merits. See, 28 U.S.C. §

2254(b)(2). Where the petitioner files a mixed petition containing both exhausted and

unexhausted claims, the Court may, under certain circumstances, dismiss the

unexhausted claims without prejudice and stay the petition, in order to allow the petitioner

an opportunity to exhaust the unexhausted claims in state court.       However, such

       stay and abeyance should be available only in limited circumstances.
                                               6
       Because granting a stay effectively excuses a petitioner's failure to
       present his claims first to the state courts, stay and abeyance is
       only appropriate when the district court determines there was good
       cause for the petitioner's failure to exhaust his claims first in state
       court. Moreover, even if a petitioner had good cause for that failure,
       the district court would abuse its discretion if it were to grant him
       a stay when his unexhausted claims are plainly meritless.

Rhines v. Weber, 544 U.S. 269, 277, 125 S.Ct. 1528, 1535 (2005); see also, Woodard v.

Chappius, No. 14 701 PR, 631 Fed. Appx. 65, 2016 WL 276908 at *1 (2d Cir. Jan. 22,

2016) (“Under Rhines v. Weber, 544 U.S. 269 (2005), a district court abuses its discretion

in denying a stay to exhaust claims in a mixed petition if the unexhausted claims are not

plainly meritless, if the petitioner has good cause for failing to exhaust, and if the petitioner

did not engage in abusive or dilatory litigation tactics. Id. at 277–78.”).

       Where the requirements for stay and abeyance are not met, a court is not permitted

to adjudicate a mixed petition, except to deny the entire petition on the merits (which this

Court is not in a position to do at this time).    Rather, the Court may either dismiss the

entire petition without prejudice, or allow Petitioner to delete the unexhausted claims and

proceed only with the exhausted claims. See, Rhines, 544 U.S. at 278, 125 S.Ct. at 1535

(“[I]f a petitioner presents a district court with a mixed petition and the court determines that

stay and abeyance is inappropriate, the court should allow the petitioner to delete the

unexhausted claims and to proceed with the exhausted claims if dismissal of the entire

petition would unreasonably impair the petitioner's right to obtain federal relief.”).

       Of course, if a petitioner deletes an unexhausted claim, the effect of such withdrawal

may be that he will not be permitted to raise the withdrawn ground in a second or

successive habeas petition, see 28 U.S.C. § 2244(b).           Additionally, although the one-


                                               7
year limitations period for § 2254 petitions is tolled during the pendency of state-court “post-

conviction or other collateral review” proceedings, see, 28 U.S.C. § 2244(d)(2), it is not

tolled during the pendency of the federal habeas lawsuit itself. See, Rhines v. Weber, 544

U.S. at 274-275 (“[T]he filing of a petition for habeas corpus in federal court does not toll

the statute of limitations.”).

       Here the Court finds that McCullough has not shown good cause for failing to

exhaust his claims in state court before commencing this action. On this point, “good

cause” generally requires the petitioner to show that an external cause outside of his

control prevented him from exhausting; the petitioner’s ignorance of the law is not sufficient.

See, Reyes v. Lamanna, No. 18CV8724ATOTW, 2019 WL 5425494, at *2 (S.D.N.Y. Oct.

23, 2019) (“’Good cause’ generally requires an external cause for the delay outside

Petitioner’s control.”) (citation and footnote omitted); see also, Castro v. Lamanna, No. 18-

CV-3315 (RA), 2019 WL 293388, at *2 (S.D.N.Y. Jan. 22, 2019) (“Petitioner’s ignorance of

the law, however, does not constitute ‘good cause’ for failure to exhaust.”) (collecting

cases).

       As already mentioned, in support of his motion for stay-and-abeyance, Petitioner

gave two reasons for his failure to exhaust his claims before filing this action: First, he was

unsure how much time he had left, under 28 U.S.C. § 2244(d), to file this action; and,

second, he had not raised the unexhausted claims in his prior state-court post-conviction

applications “because at the time [he] did not believe they were viable and meritorious.”

Neither of these reasons establishes good cause for Petitioner’s failure to exhaust.

Particularly with regard to Petitioner’s alleged confusion concerning the filing deadline, he

merely references the fact that there was a brief delay in his receipt of a state-court ruling


                                               8
in 2012.       However, Petitioner has not alleged that he made any effort, let alone a

reasonable effort, to actually determine what effect, if any, that event had on his filing

deadlines.

          Although not included in the motion for stay-and-abeyance, the Court notes that in

the Petition, Petitioner attributes the failure to exhaust certain claims to the “failure” by his

attorneys to raise the issues in his prior state-court applications.   For example, when, on

the form Petition, Petitioner was asked to explain why he had not exhausted claim 15, he

stated, “Appellate Counsel failed to argue the issue in his brief.”11 Additionally, elsewhere

in the Petition, Petitioner generally explained the failure to exhaust claims 10-16 by stating:

“Appellate Counsel and post conviction counsel neglected to address some of these

issues, whether individually or cumulatively.” 12 The Court liberally construes these

statements as attempting to establish “good cause” for the failure to exhaust, based on

ineffective assistance of counsel. See, e.g., Mitchell v. Cournoyer, No. 3:17-CV-349 (MPS),

2017 WL 1371250, at *2 (D. Conn. Apr. 11, 2017) (“Ineffective assistance of habeas

counsel has been held to constitute good cause for failure to exhaust state remedies.”),

certificate of appealability denied, No. 17-1810, 2017 WL 6032457 (2d Cir. Sept. 27, 2017).

          However, Petitioner’s conclusory assertion that his attorneys “neglected” to raise

the unexhausted claims is not sufficient to show ineffective assistance of counsel, for

purposes of establishing “good cause” within the meaning of Rhines. In this regard, while

the instant habeas petition [#4] alleges certain claims of ineffective assistance of counsel,

such claims do not pertain to alleged ineffectiveness by Petitioner’s state-court attorneys




11   Docket No. [#4] at p. 30.
12   Docket No. [#4] at p. 34 (emphasis added).
                                                  9
to exhaust claims 10-16 on direct appeal. 13 Nor has Petitioner attempted to show that his

attorneys were actually ineffective for failing to raise the unexhausted claims in his state

post-conviction collateral attacks. 14 Moreover, Petitioner indicated in his motion for stay-

and-abeyance that he had not exhausted the claims in state court because he did not

believe that they had merit. See, Docket No. [#12-1] at p. 5 (“Many of the unexhausted

issues submitted in the instant petition before this Court weren’t included in the prior [state-

court post-conviction] motions because at the time I did not believe they were viable and

meritorious.”).

        For all of the foregoing reasons, the Court finds that Petitioner has not shown “good

cause” for failing to exhaust claims 10-16 in state court before commencing this action.

Petitioner’s motion for stay-and-abeyance is therefore denied.

        Consequently, the Court has before it a mixed petition. As noted earlier, where, as

here, the requirements for stay and abeyance are not met, a court is not permitted to

adjudicate a mixed petition, except to deny the entire petition on the merits.                   Other than

that, the Court may either dismiss the entire petition without prejudice, or allow Petitioner

to delete the unexhausted claims and proceed only with the exhausted claims. 15 See,

Rhines, 544 U.S. at 278, 125 S.Ct. at 1535 (“[I]f a petitioner presents a district court with a

mixed petition and the court determines that stay and abeyance is inappropriate, the court


13 See, Petition [#4], Claims 1, 2, 3, 4, 5, 6, 7, 8 (ineffective assistance claims).
14 While Petitioner could not assert an ineffective-assistance claim in his habeas petition pertaining to
“ineffectiveness or incompetence of counsel during Federal or State collateral post-conviction
proceedings,” see, 28 U.S.C. § 2254(i), he could have attempted to show such ineffectiveness in order to
establish “good cause” for his failure to exhaust his state-court remedies. (emphasis added). See, Martinez
v. Ryan, 566 U.S. 1, 17, 132 S. Ct. 1309, 1320, 182 L. Ed. 2d 272 (2012) (“[W]hile § 2254(i) precludes
Martinez from relying on the ineffectiveness of his postconviction attorney as a “ground for relief,” it does
not stop Martinez from using it to establish “cause.”). However, Petitioner did not do so.
15 The Court here is only dealing with claims 10-16, which Petitioner has admitted are unexhausted.        The
Court expresses no opinion at this point as to whether claims 1-9 were properly exhausted.
                                                     10
should allow the petitioner to delete the unexhausted claims and to proceed with the

exhausted claims if dismissal of the entire petition would unreasonably impair the

petitioner's right to obtain federal relief.”).

       In this case, it appears that dismissing the entire action without prejudice would

result in Petitioner being denied habeas review on any of his claims, since the statute of

limitations for the § 2254 petition has expired.       Therefore, if the Court dismissed the

petition without prejudice, and Petitioner attempted to refile the petition, it would be

untimely.    On the other hand, if Petitioner deletes the admittedly unexhausted claims

(Claims 10-16), the effect of such withdrawal may be that he will not be permitted to raise

the withdrawn claims in a second or successive habeas petition, see 28 U.S.C. § 2244(b).



                                                  ORDER

       Accordingly, it is hereby

       ORDERED, that Petitioner’s application for “stay and abeyance” [#12][#20] is

denied; and it is further

       ORDERED, that within thirty (30) days of the date of this Decision and Order,

Petitioner shall inform the Court in writing whether he would prefer that his entire petition

be dismissed without prejudice so that he can pursue remedies in state court, or whether

he would prefer to delete his unexhausted claims (Claims 10-16) and proceed only with

the remaining claims. If Petitioner elects to have the entire petition dismissed without

prejudice, he is advised that the one-year limitations period applicable to habeas petitions

will presumably bar him from filing another habeas petition in federal court; and it is further




                                                  11
         ORDERED, that if Petitioner fails to respond in writing and affirmatively

withdraw the admittedly-unexhausted claims (Claims 10-16) within thirty (30) days

of the date of this Decision and Order, the Court will dismiss the entire petition

without prejudice.

         SO ORDERED.

Dated:         Rochester, New York
               November 8, 2019
                                       ENTER:

                                       /s/ Charles J. Siragusa
                                       CHARLES J. SIRAGUSA
                                       United States District Judge




                                         12
